USCA11 Case: 22-10911       Date Filed: 11/21/2022   Page: 1 of 2




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 22-10911
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
ANNETTA GAYNELL OWENS,
a.k.a. Gaynell,


                                            Defendant-Appellant.
                    ____________________

           Appeal from the United States District Court
              for the Southern District of Alabama
             D.C. Docket No. 1:20-cr-00122-TFM-27
USCA11 Case: 22-10911         Date Filed: 11/21/2022    Page: 2 of 2




22-10911               Opinion of the Court                         2

                     ____________________

Before ROSENBAUM, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
       Domingo Soto, appointed counsel for Annetta Gaynell
Owens in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Owens’s conviction and
sentence are AFFIRMED.